GtOldsborougii, J.,
delivered the opinion of this Court:
After a careful investigation of the proceedings in this cause, we concur in the view taken hy the judge of the Circuit Court, and for the reasons assigned in the opinion delivered by him, the order of the seventh day of February 1862, refusing to grant the injunction prayed for in the complainants’ MU, will be affirmed.
The counsel for tho respective parties having agreed upon a statement of facts in reference to the claim of Charles I). Hinks, arising from the check mentioned in the statement: and having requested this Court to express their opinion thereon for tho purpose of avoiding further litigation; we have accordingly considered the same, and are of opinion that Mr. Hinks is entitled to demand payment of the check referred to, from the Farmers and Planters Bank of Baltimore, it being conceded that the Police Board had deposited in that bank sufficient funds to meet it, and that there was no objection to the form of the check, or that it was not drawn in conformity with the regulations of the Police Board in making their disbursements.
By the third section of the ‘Jth ch. of the Act of 1860, a Board of Police, to be called “The Board of Police of the City of Baltimore,” was constituted, to consist of four per*356sons; and their salaries were prescribed by the same section. By the fourth section, the appellees were appointed the first commissioners. By the 15th section, authority was given to the Police Board to estimate what sums of money would be necessary for each fiscal year to enable them to discharge the duties imposed on them; and the Mayor and City Council, upon being certified of the estimated. amount, were required to raise the same by taxation, to be denominated the Police Tax. This fund, when .received by the Police Board, was to be held, appropriated and disbursed by them in their discretion, for the jmrpose of discharging the duties by law imposed on them.
As a board of State officers, possessing the power amongst other powers to make disbursements, they could not be disturbed or their power suspended, except by the Legislature.
Whatever acts were therefore done, within the sphere of their duty, it cannot be questioned that the disbursement of a portion of the fund for the payment of the salary-of one of the board, as in this case, was a legal exercise of their official duty.
It is conceded that the check alluded to, was given to Mr. Hinks on the sixth day of February 1862, and it appearssthat the appellees were not removed or their powers revoked until the 12th day of February 1862, when the Act was passed and took effect, creating the new Police Board.
The check given to Mr. Hinlcs, and accepted by him'in ' payment of his salary, must be held as a legal appropriation and disbursement, concluding, to that extent, the board from any further control over the amount thus appropriated.
But it is contended by the appellants, that in the interval between the time of the organization of the appellees, and their removal under the provisions of the Act of 1862, ch. 131, and at the time when this check was given, they were displaced, and their functions suspended by the intervention of a police force in the service of the United States, *357in the City of Baltimore; and being thus displaced, they were not entitled to receive their salaries, though, provided by law.
(Decided Dec. 11th, 1863.)
We do not concur in this view of the effect of their displacement and suspension of their functions. On the contrary, though displaced by a force to which they yielded and could' not resist, their powers and rights under their organization wore still preserved, and they were amenable for any dereliction of official duty, except in so far as they were excused by uncontrollable events.
They were a board of State officers, strictly within the jurisdiction of the State authorities, and we, in determining their rights and obligations, have no other guide than the statute law of the State applicable to this case, and to the parties presenting this appeal for our review.

Order affirmed, with costs to appellees.